DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/8/2021 and 3/2/2022, are being considered by the examiner.

Objections 
Claim 1 is objected.  The claim limitation “or current sub-block” should be read “or a current sub-block”.  An appropriate correction is required.
Claim 2 is objected.  The claim limitation “or primary MV” should be read “or a primary MV”.  An appropriate correction is required.
Claims 3-9 are objected.  The claim limitation “The method” should be read “The video processing method”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sub-block motion compensation coding tool”, “an affine model”, “affine parameters”, “affine motion compensation prediction”, “a pseudo reference pixel”  must be shown or the feature must be canceled from the claims 1-9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the U.S. Patent 11,381,834 B2. The claims at issue are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 11,381,834 B2.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, claim 4 recites “an affine model”.  The specification only mentions the affine model twice in paragraph [0023], however the specification does not describe any detail about the affine model.  Accordingly, this limitation does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claim 4 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the limitation "the sub-block MVs are all set to the same value". First,  there is insufficient antecedent basis for this limitation in the claim. Second, it is not clear from the claim language that what is a value of “the same value” that should be set.  Therefore, claim 5 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 2009/0135909 A1), (“Chen”), in view of Li et al. (US Patent Application Publication 2016/0286232 A1), (“Li”).
Regarding claim 1, Chen meets the claim limitations as follow.
A video processing method  for sub-block motion compensation (i.e. A method of motion compensation) [Chen: para 0039] in a video coding system (i.e. video coding) [Chen: para 0003], comprising: receiving input video data (i.e. receiving a video block having a predetermined block dimension) [Chen: para 0010] associated with a current block (i.e. obtain a current block partition) [Chen: para 0025] in a current picture (i.e. a macroblock in the current frame) [Chen: para 0006]; partitioning the current block into multiple sub-blocks (i.e. partitioning the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension) [Chen: para 0010, 0036; Fig. 5]; deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block (i.e. receiving a video block, performing motion compensation on a basis of video block during the UMV mode, and splitting the video block into two MV clipping subblocks, shifting one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performing motion compensation on the shifted and the other MV clipping subblocks during the split restricted MV clipping mode) [Chen: para 0011] according to a sub-block motion compensation coding tool (i.e. The partition unit receives a video block having a predetermined block dimension, and partitions the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension when the video block is on a frame boundary of a video frame. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks) [Chen: para 0012]; constraining the sub-block MVs (i.e. enables the split restricted MV clipping mode) [Chen: para 0023] to form constrained sub-block MVs (i.e. UMV unit 22 receives video block Db to perform motion compensation thereon when the UMV mode is selected. MV clipping unit 24 splits video block Db into two MV clipping sub-blocks, shifts one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performs motion compensation on the shifted and the other MV clipping sub-blocks) [Chen: para. 0023] by restricting a difference between a primary MV and each sub-block MV of the sub-block MVs (i.e. The partition unit receives a video block having a predetermined block dimension, and partitions the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension when the video block is on a frame boundary of a video frame. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks) [Chen: para 0012] within one or more thresholds ((i.e. UMV unit 22 receives video block Db to perform motion compensation thereon when the UMV mode is selected. MV clipping unit 24 splits video block Db into two MV clipping sub-blocks, shifts one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performs motion compensation on the shifted and the other MV clipping sub-blocks) [Chen: para. 0023]; (i.e. When video block Db is close to the frame boundaries, as indicated by video block 62, frame partition unit 50 compares the location of video block 62 with a predetermined threshold TH, splits the block partitions into subblocks 620 and 622) [Chen: para 0038]), wherein said one or more thresholds are adaptively determined depending on a size (i.e. 16x 16 block can be further partitioned into block sizes of 16x8, 8xl6, 8x8, 8x4, 4x8, or 4x4) [Chen: para 0006], width, or height of the current block (i.e. crWidth is the width of the video block, crHeight is the height of the video block) [Chen: para 0030-0031] or a sub-block (i.e. 16x 16 block can be further partitioned into block sizes of 16x8, 8xl6, 8x8, 8x4, 4x8, or 4x4) [Chen: para 0006], an inter prediction direction of one of control point MVs of the current block (i.e. adjusting the MV towards the left or top) [Chen: para 0038], the current block, or current sub-block, the control point MVs of the current block (i.e. mvxF is a backward motion vector along the horizontal direction, mvyF is the backward motion vector along the vertical direction) [Chen: para 0028-0029], or a combination thereof (i.e. MV clipping unit 24 splits video block Db into two MV clipping sub-blocks, shifts one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performs motion compensation on the shifted and the other MV clipping sub-blocks.) [Chen: para 0023], and applying motion compensation to the current block using the constrained sub-block MVs (i.e. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks) [Chen: para 0012; 0013]  to encode (i.e. video encoder) [Chen: para 0025] or decode the current block (i.e. Video decoder 2 is capable of performing motion compensation by normal UMV mode and split restricted MV clipping mode) [Chen: para 0023].  
Chen does not explicitly disclose the following claim limitations (Emphasis added).
A video processing method for sub-block motion compensation in a video coding system, comprising: receiving input video data associated with a current block in a current picture; partitioning the current block into multiple sub-blocks; deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool; constraining the sub-block MVs to form constrained sub-block MVs by restricting a difference between a primary MV and each sub-block MV of the sub-block MVs within one or more thresholds, wherein said one or more thresholds are adaptively determined depending on a size, width, or height of the current block or a sub-block, an inter prediction direction of one of control point MVs of the current block, the current block, or current sub-block, the control point MVs of the current block, or a combination thereof, and applying motion compensation to the current block using the constrained sub-block MVs to encode or decode the current block.  
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool (i.e. The video coder may separately derive motion information for respective sub-blocks comprising performing a motion search for a first set of reference data that corresponds to a second set of reference data outside of each respective sub-block) [Li: para 0239; Box 224, Fig. 14]; constraining the sub-block MVs to form constrained sub-block MVs by restricting a difference between a primary MV and each sub-block MV of the sub-block MVs within one or more thresholds (i.e. different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively, early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture.) [Li: para 0211], wherein said one or more thresholds are adaptively determined (i.e. different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively, early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture.) [Li: para 0211] depending on a size, width, or height of the current block or a sub-block  (i.e.  wherein the size of the sub-blocks comprises at least one of 1x1, 2x2, 4x4, 8x8, 16x16, or 32x32) [Li: claim 3], an inter prediction direction of one of control point MVs of the current block (i.e. adjusting the MV towards the left or top) [Chen: para 0038], the current block, or current sub-block, the control point MVs of the current block (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors. For example, the video coder may be configured to determine one or more candidate motion vectors using any combination of techniques described herein (e.g., merge mode candidates, AMVP candidates, a TMVP, or the like). The video coder may then be configured to apply one or more of the candidate motion vectors as PMV0 and/or PMV1 to locate first template block 144 and second template block 148. The video coder may be configured to determine which of the candidate motion vectors results in a best match between first template block 144 and second template block 148) [Li: para 0168; Fig. 9], or a combination thereof (i.e. The search algorithm for searching may be predefined, such as a full search, a three-step search, a diamond search, a block-based gradient descent search algorithm (BBGDS) as described, for example, in Lurng-Kuo Liu, Ephraim Feig, "A block-based gradient descent search algorithm for block motion estimation in video coding," IEEE Trans. Circuits Syst. Video Technol., vol. 6, pp, 419-422, August 1996, or a unrestricted center-biased diamond search algorithm (UCBDS) as described, for example, in Jo Yew Tham, Surendra Ranganath, Maitreya Ranganath, and Ashraf Ali Kassim, "A novel unrestricted center-biased diamond search algorithm for block motion estimation," IEEE Trans. Circuits Syst. Video Technol., vol. 8, pp. 369-377, August 1998. In some instances, different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively, early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds.) [Li: para 0210-0211], and applying motion compensation to the current block using (i.e.  The video coder may then perform motion compensation for the current block using the derived motion information) [Li: para 0045]  the constrained sub-block MVs to encode or decode the current block ((i.e.  A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference frame (or other coded unit) relative to the current block being coded within the current frame (or other coded unit). A predictive block is a block that is found to closely match the block to be coded, in terms of pixel difference, which may be determined by sum of absolute difference (SAD), sum of square difference (SSD), or other difference metrics.) [Li: para 0098]; (i.e.  According to other aspects, a video coder may initially conditionally code a CU level flag ( e.g., for an inter-coded CU) to indicate whether all PUs within current CU use the motion information derivation mode) [Li: para 0190]; (i.e. The video coder may then code each of the sub-blocks based on derived motion information without coding syntax elements representative of the motion information) [Li: para 0240; Fig. 14]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with Li to program the processor to implement the deriving sub-block motion information method of Li.  
Therefore, the combination of Chen with Li will enable the video coding system to derive motion information for sub-blocks based on the motion vector of the current block, the motivation being to encode and decode the plurality of sub-blocks based on the derived motion information and without decoding syntax elements representative of the motion information [Li: Abstract]. 

Regarding claim 2, Chen meets the claim limitations as follow.
A video processing method  for sub-block motion compensation (i.e. A method of motion compensation) [Chen: para 0039] in a video coding system (i.e. video coding) [Chen: para 0003], comprising: receiving input video data (i.e. receiving a video block having a predetermined block dimension) [Chen: para 0010] associated with a current block (i.e. obtain a current block partition) [Chen: para 0025] in a current picture (i.e. a macroblock in the current frame) [Chen: para 0006]; partitioning the current block into multiple sub-blocks (i.e. partitioning the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension) [Chen: para 0010, 0036; Fig. 5]; deriving sub-block Motion Vectors (MVs) (i.e. receiving a video block, performing motion compensation on a basis of video block during the UMV mode, and splitting the video block into two MV clipping subblocks, shifting one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performing motion compensation on the shifted and the other MV clipping subblocks during the split restricted MV clipping mode) [Chen: para 0011] associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool (i.e. The partition unit receives a video block having a predetermined block dimension, and partitions the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension when the video block is on a frame boundary of a video frame. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks) [Chen: para 0012]; 
deriving (i.e. determines) [Chen: para 0025] a primary reference block (i.e. reference block candidate) [Chen: para 0025], wherein a size or shape of the primary reference block is adaptively determined according to a size, area, shape (i.e. 16x 16 block can be further partitioned into block sizes of 16x8, 8xl6, 8x8, 8x4, 4x8, or 4x4) [Chen: para 0006], width, or height of the current block (i.e. crWidth is the width of the video block, crHeight is the height of the video block) [Chen: para 0030-0031] or the sub-blocks in the current block (i.e. 16x 16 block can be further partitioned into block sizes of 16x8, 8xl6, 8x8, 8x4, 4x8, or 4x4) [Chen: para 0006], an inter prediction direction of one of control point MVs of the current block (i.e. adjusting the MV towards the left or top) [Chen: para 0038], a sub-block MV, or primary MV, the control point MVs of the current block (i.e. mvxF is a backward motion vector along the horizontal direction, mvyF is the backward motion vector along the vertical direction) [Chen: para 0028-0029], or a combination thereof (i.e. MV clipping unit 24 splits video block Db into two MV clipping sub-blocks, shifts one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performs motion compensation on the shifted and the other MV clipping sub-blocks.) [Chen: para 0023], and applying motion compensation to the current block using one or more reference pixels of reference sub-blocks (i.e. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks) [Chen: para 0012; 0013] within the primary reference block (i.e. The spatial displacement between the macro block in the current video frame and the most similar macroblock in the reference frames is a motion vector (MV). Motion vectors may be estimated to within a fraction of a pixel) [Chen: para 0006] and excluding any reference pixel of reference sub-blocks outside the primary reference block, wherein the reference sub-blocks are pointed by the derived sub-block MVs (i.e. MV clipping unit 24 splits video block Db into two MV clipping sub-blocks, shifts one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performs motion compensation on the shifted and the other MV clipping sub-blocks) [Chen: para. 0023].
Chen does not explicitly disclose the following claim limitations (Emphasis added).
A video processing method for sub-block motion compensation in a video coding system, comprising: receiving input video data associated with a current block in a current picture; partitioning the current block into multiple sub-blocks; deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool; deriving a primary reference block, wherein a size or shape of the primary reference block is adaptively determined according to a size, area, shape, width, or height of the current block or the sub-blocks in the current block, an inter prediction direction of one of control point MVs of the current block, a sub-block MV, or primary MV, the control point MVs of the current block, or a combination thereof, and applying motion compensation to the current block using one or more reference pixels of reference sub-blocks within the primary reference block and excluding any reference pixel of reference sub-blocks outside the primary reference block, wherein the reference sub-blocks are pointed by the derived sub-block MVs.   
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
deriving a primary reference block (i.e.  video encoder 20 or video decoder 30 may determine the best motion vector candidate in a list of motion vector candidates, e.g., the motion vector that identifies a reference block that closely matches the current block) [Li: para 0224], wherein a size or shape of the primary reference block is adaptively determined (i.e. different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively, early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture.) [Li: para 0211] according to a size, area, shape, width, or height of the current block (i.e.  According
to aspects of this disclosure, a video coder may split a block/PU into (non-overlapped) sub-PUs/sub-blocks based on any motion derivation technique. When a PU is split into multiple, smaller sized sub-PUs, the video coder may derive a unique set of motion information for each sub-PU.  In an example for purposes of illustration, a 32x32 PU may be split into 16 8x8 sub-PUs. In this example, the video coder may determine different reference indices and/or motion vectors for each of the 8x8 sub-PUs. In other examples, sub-PUs may have other sizes, e.g., 4x4, 2x2 or 1x1) [Li: para. 0214-0215] or the sub-blocks in the current block (i.e.  wherein the size of the sub-blocks comprises at least one of 1x1, 2x2, 4x4, 8x8, 16x16, or 32x32) [Li: claim 3], an inter prediction direction of one of control point MVs of the current block, a sub-block MV, or primary MV, the control point MVs of the current block (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors. For example, the video coder may be configured to determine one or more candidate motion vectors using any combination of techniques described herein (e.g., merge mode candidates, AMVP candidates, a TMVP, or the like). The video coder may then be configured to apply one or more of the candidate motion vectors as PMV0 and/or PMV1 to locate first template block 144 and second template block 148. The video coder may be configured to determine which of the candidate motion vectors results in a best match between first template block 144 and second template block 148) [Li: para 0168; Fig. 9], or a combination thereof (i.e. The search algorithm for searching may be predefined, such as a full search, a three-step search, a diamond search, a block-based gradient descent search algorithm (BBGDS) as described, for example, in Lurng-Kuo Liu, Ephraim Feig, "A block-based gradient descent search algorithm for block motion estimation in video coding," IEEE Trans. Circuits Syst. Video Technol., vol. 6, pp, 419-422, August 1996, or a unrestricted center-biased diamond search algorithm (UCBDS) as described, for example, in Jo Yew Tham, Surendra Ranganath, Maitreya Ranganath, and Ashraf Ali Kassim, "A novel unrestricted center-biased diamond search algorithm for block motion estimation," IEEE Trans. Circuits Syst. Video Technol., vol. 8, pp. 369-377, August 1998. In some instances, different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively, early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds.) [Li: para 0210-0211], and applying motion compensation to the current block using (i.e.  The video coder may then perform motion compensation for the current block using the derived motion information) [Li: para 0045] one or more reference pixels of reference sub-blocks (i.e.  wherein the size of the sub-blocks comprises at least one of 1x1, 2x2, 4x4, 8x8, 16x16, or 32x32) [Li: claim 3] within the primary reference block (i.e.  A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference frame (or other coded unit) relative to the current block being coded within the current frame (or other coded unit). A predictive block is a block that is found to closely match the block to be coded, in terms of pixel difference, which may be determined by sum of absolute difference (SAD), sum of square difference (SSD), or other difference metrics.) [Li: para 0098] and excluding any reference pixel of reference sub-blocks outside the primary reference block (i.e.  According to other aspects, a video coder may initially conditionally code a CU level flag ( e.g., for an inter-coded CU) to indicate whether all PUs within current CU use the motion information derivation mode) [Li: para 0190], wherein the reference sub-blocks are pointed by the derived sub-block MVs (i.e.  A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference frame (or other coded unit) relative to the current block being coded within the current frame (or other coded unit). A predictive block is a block that is found to closely match the block to be coded, in terms of pixel difference, which may be determined by sum of absolute difference (SAD), sum of square difference (SSD), or other difference metrics.) [Li: para 0098].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with Li to program the processor to implement the deriving sub-block motion information method of Li.  
Therefore, the combination of Chen with Li will enable the video coding system to derive motion information for sub-blocks based on the motion vector of the current block, the motivation being to encode and decode the plurality of sub-blocks based on the derived motion information and without decoding syntax elements representative of the motion information [Li: Abstract].

Regarding claim 3, Chen meets the claim limitations as set forth in claim 2.Chen further meets the claim limitations as follow.
The method of Claim 2 (i.e. A method of motion compensation) [Chen: para 0039], wherein the primary reference block covers a reference block pointed by the primary MV (i.e. A video encoder (not shown) estimates the displacement between the current block 32 and reference block 30 that is partially outside of the frame boundary of the reference frame as the motion vector (MV). For example, the video encoder computes an error between current block 32 and each reference block candidate in search window 324, determines the smallest error for the best matched block (reference block 30), and estimates the displacement there between for the motion vector to be transmitted to 2. The error between the current block 32 and each reference block candidate may be evaluated by a sum of absolute difference (SAD) between each pixel in block 32 and each reference block candidate. UMV unit 22 receives the motion vector to reconstruct an approximated current block by adding the MV pointing to the outside of the frame boundary to the reference block. The motion vector (MVx, MVy) may be, for example (3, -3), indicating current block 32 is displaced 3 pixels horizontally and-3 pixels vertically from reference block 30) [Chen: para 0025; Fig. 3]. 

Regarding claim 4, Chen meets the claim limitations as set forth in claim 2.Chen further meets the claim limitations as follow.
The method of Claim 2 (i.e. A method of motion compensation) [Chen: para 0039], wherein any reference pixel of reference sub-blocks outside the primary reference block (i.e. reference block that is partially outside of the frame boundary of the reference frame) [Chen: para 0025] is replaced by a pseudo reference pixel ((i.e. FIG. 3 shows a reference frame 320 extended in four directions including top, left, right and bottom by repeating, or "padding", the border pixels to the extended area) [Chen: para 0025; Fig. 3] – Note: Paragraph [0066] of the application specification defines the pseudo reference pixel may have a value of 128, 512, or (1 <<(bit depth-I)) or may be a padding pixel) or an affine model is set as unavailable, and the pseudo reference pixel corresponds to a predefined pixel value or a padding pixel of the primary reference block (i.e. FIG. 3 shows a reference frame 3 20 extended in four directions including top, left, right and bottom by repeating, or "padding", the border pixels to the extended area) [Chen: para 0025; Fig. 3].
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein any reference pixel of reference sub-blocks outside the primary reference block (i.e.  set of reference data outside of the current block) [Li: para 0133] is replaced by a pseudo reference pixel (i.e. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation) [Li: para. 0121,  0124; Fig. 8] or an affine model is set as unavailable (i.e.   In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100. In other examples, the video coder may set the current picture equal to the interpolated picture. Such a picture may be marked as a discardable picture and/or non-reference picture by syntax elements or decoding processes) [Li: para 0149], and the pseudo reference pixel corresponds to a predefined pixel value (i.e. To handle overlaps, simple FRUC algorithms merely involve averaging and overwriting the overlapped pixels. Moreover, holes are covered by the pixel values from a reference or a current frame) [Li: para 0148] or 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with Li to program the processor to implement the deriving sub-block motion information method of Li.  
Therefore, the combination of Chen with Li will enable the video coding system to derive motion information for sub-blocks based on the motion vector of the current block, the motivation being to encode and decode the plurality of sub-blocks based on the derived motion information and without decoding syntax elements representative of the motion information [Li: Abstract].

Regarding claim 5, Chen meets the claim limitations as set forth in claim 2.Chen further meets the claim limitations as follow.
The method of Claim 2 (i.e. A method of motion compensation) [Chen: para 0039], wherein if any reference pixel of reference sub-blocks is outside the primary reference block (i.e. reference block that is partially outside of the frame boundary of the reference frame) [Chen: para 0025] the sub-block motion compensation coding tool is not applied (i.e. wherein the partition step comprises partitioning the video block when location of the video block exceeds a predetermined boundary threshold) [Chen: claim 12] and the sub-block MVs are all set to the same value.
Chen does not explicitly disclose the following claim limitations (Emphasis added).
The method of Claim 2, wherein if any reference pixel of reference sub-blocks is outside the primary reference block, the sub-block motion compensation coding tool is not applied and the sub-block MVs are all set to the same value.  
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
the sub-block MVs are all set to the same value (i.e. To handle overlaps, simple FRUC algorithms merely involve averaging and overwriting the overlapped pixels. Moreover, holes are covered by the pixel values from a reference or a current frame) [Li: para 0148].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with Li to program the processor to implement the deriving sub-block motion information method of Li.  
Therefore, the combination of Chen with Li will enable the video coding system to derive motion information for sub-blocks based on the motion vector of the current block, the motivation being to encode and decode the plurality of sub-blocks based on the derived motion information and without decoding syntax elements representative of the motion information [Li: Abstract].

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 2009/0135909 A1), (“Chen”), in view of Li et al. (US Patent Application Publication 2016/0286232 A1), (“Li”), in view of Puri et al. (US Patent Application Publication 2014/0328400 A1), (“Puri”).
Regarding claim 6, Chen meets the claim limitations as set forth in claim 2.Chen and Li further meet the claim limitations as follow.
The method of Claim 2 (i.e. A method of motion compensation) [Chen: para 0039],
wherein the size or shape of the primary reference block (i.e. crWidth is the width of the video block, crHeight is the height of the video block) [Chen: para 0030-0031] is normalized by the size, area, shape, width, or height of the current block (i.e.  According to aspects of this disclosure, a video coder may split a block/PU into (non-overlapped) sub-PUs/sub-blocks based on any motion derivation technique. When a PU is split into multiple, smaller sized sub-PUs, the video coder may derive a unique set of motion information for each sub-PU.  In an example for purposes of illustration, a 32x32 PU may be split into 16 8x8 sub-PUs. In this example, the video coder may determine different reference indices and/or motion vectors for each of the 8x8 sub-PUs. In other examples, sub-PUs may have other sizes, e.g., 4x4, 2x2 or 1x1) [Li: para. 0214-0215] (i.e. 16x16 block can be further partitioned into block sizes of 16x8, 8xl6, 8x8, 8x4, 4x8, or 4x4) [Chen: para 0006].
Chen and Li do not explicitly disclose the following claim limitations (Emphasis added).
The method of Claim 2, wherein the size or shape of the primary reference block is normalized by the size, area, shape, width, or height of the current block.   
However, in the same field of endeavor Puri further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the size or shape of the primary reference block is normalized (i.e. The first and second inter blocks may be 4x4 blocks. The numberof coefficients may include 4 or more coefficients and the first weighting factor may be 4 and the second weighting factor may be 0. The number of coefficients may include 0 coefficients, the reference frame may be a super resolution reference frame and the first weighting factor may be 1 and the second weighting factor may be 3. To generate the blended inter block may include the graphics processing unit being configured to add and normalize a multiplication of the first inter block and the first weighting factor and a multiplication of the second inter block and the second weighting factor.) [Puri: para 0363] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Li with Puri to program the processor to implement the content adaptive super resolution prediction method of Puri.  
Therefore, the combination of Chen and Li with Puri will enable the video coding system to provide improved video coding prediction which in tum reduces prediction error and improving the overall video coding efficiency [Puri: para. 0039].

Regarding claim 7, Chen meets the claim limitations as set forth in claim 6.Chen and Li further meet the claim limitations as follow.
The method of Claim 6 (i.e. A method of motion compensation) [Chen: para 0039],
wherein the size or the shape of the primary reference block (i.e. crWidth is the width of the video block, crHeight is the height of the video block) [Chen: para 0030-0031]  or the normalized primary reference block (i.e.  video encoder 20 or video decoder 30 may determine the best motion vector candidate in a list of motion vector candidates, e.g., the motion vector that identifies a reference block that closely matches the current block) [Li: para 0224] is adaptively determined (i.e. different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively, early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture.) [Li: para 0211] according to control point MVs (i.e. adjusting the MV towards the left or top) [Chen: para 0038] or affine parameters of the current block when the sub-block motion compensation coding tool (i.e. The partition unit receives a video block having a predetermined block dimension, and partitions the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension when the video block is on a frame boundary of a video frame. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks) [Chen: para 0012] is affine motion compensation prediction.
Chen and Li do not explicitly disclose the following claim limitations (Emphasis added).
The method of Claim 6, wherein the size or the shape of the primary reference block or the normalized primary reference block is adaptively determined according to control point MVs or affine parameters of the current block when the sub-block motion compensation coding tool is affine motion compensation prediction.   
However, in the same field of endeavor Puri further discloses the claim limitations and the deficient claim limitations, as follows:
the normalized primary reference block (i.e. The first and second inter blocks may be 4x4 blocks. The numberof coefficients may include 4 or more coefficients and the first weighting factor may be 4 and the second weighting factor may be 0. The number of coefficients may include 0 coefficients, the reference frame may be a super resolution reference frame and the first weighting factor may be 1 and the second weighting factor may be 3. To generate the blended inter block may include the graphics processing unit being configured to add and normalize a multiplication of the first inter block and the first weighting factor and a multiplication of the second inter block and the second weighting factor.) [Puri: para 0363] or affine parameters (i.e.  the two models that offer significant benefits are the Affine Model, and the Perspective Model. The affine model uses six parameters, and is able to address a large range of complex motions) [Puri: para 0146] (i.e.  The affine model may be sufficient for many cases and can allows global compensation for motion of types such as translation, zoom, shear, and rotation) [Puri: para 0146].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Li with Puri to program the processor to implement the content adaptive super resolution prediction method of Puri.  
Therefore, the combination of Chen and Li with Puri will enable the video coding system to provide improved video coding prediction which in tum reduces prediction error and improving the overall video coding efficiency [Puri: para. 0039].

Regarding claim 8, Chen meets the claim limitations as set forth in claim 6.Chen and Li further meet the claim limitations as follow.
The method of Claim 6 (i.e. A method of motion compensation) [Chen: para 0039], 
wherein the size or the shape of the primary reference block (i.e. crWidth is the width of the video block, crHeight is the height of the video block) [Chen: para 0030-0031]  or the normalized primary reference block ((i.e.  video encoder 20 or video decoder 30 may determine the best motion vector candidate in a list of motion vector candidates, e.g., the motion vector that identifies a reference block that closely matches the current block) [Li: para 0224] is derived according to a MV difference between (i.e. The video coder may separately derive motion information for respective sub-blocks comprising performing a motion search for a first set of reference data that corresponds to a second set of reference data outside of each respective sub-block) [Li: para 0239; Box 224, Fig. 14]; (i.e. receiving a video block, performing motion compensation on a basis of video block during the UMV mode, and splitting the video block into two MV clipping subblocks, shifting one MV clipping sub-block towards the left or top of a frame boundary when the video block is on the frame boundary of a video frame, and performing motion compensation on the shifted and the other MV clipping subblocks during the split restricted MV clipping mode) [Chen: para 0011]) the control point MVs (i.e. adjusting the MV towards the left or top) [Chen: para 0038] and the width and height of the current block (i.e. crWidth is the width of the video block, crHeight is the height of the video block) [Chen: para 0030-0031], and compared with a predefined value (i.e. When video block Db is close to the frame boundaries, as indicated by video block 62, frame partition unit 50 compares the location of video block 62 with a predetermined threshold TH, splits the block partitions into subblocks 620 and 622) [Chen: para 0038], the affine motion compensation prediction is not applied to the current block if the size or the shape of the primary reference block or the normalized primary reference block is larger than the predefined value (i.e. In some examples, a
minimal sub-PU/sub-block size may be predefined or signaled to indicate the target size of the sub-block/sub-PU to which the current block/PU shall be split into. The target size may be the larger one between the minimal sub-PU/subblock
size and the size obtained by splitting the current block D times according to a quadtree structure) [Li: para 0216]; (i.e. In other examples, the video coder may apply transforms to each sub-PU such that the transform size is no larger than sub-PU size. In some instances, when template matching is used, a whole PU may also be further split into smaller sub-PUs. For sub-PUs whose spatial neighbors are all in the current PU (their templates are not available), the video coder may set their motion vectors to the motion vectors derived for the whole PU) [Li: para 0219]).  
Chen and Li do not explicitly disclose the following claim limitations (Emphasis added).
The method of Claim 6, wherein the size or the shape of the primary reference block or the normalized primary reference block is derived according to a MV difference between the control point MVs and the width and height of the current block, and compared with a predefined value, the affine motion compensation prediction is not applied to the current block if the size or the shape of the primary reference block or the normalized primary reference block is larger than the predefined value.  
However, in the same field of endeavor Puri further discloses the claim limitations and the deficient claim limitations, as follows:
the normalized primary reference block (i.e. The first and second inter blocks may be 4x4 blocks. The numberof coefficients may include 4 or more coefficients and the first weighting factor may be 4 and the second weighting factor may be 0. The number of coefficients may include 0 coefficients, the reference frame may be a super resolution reference frame and the first weighting factor may be 1 and the second weighting factor may be 3. To generate the blended inter block may include the graphics processing unit being configured to add and normalize a multiplication of the first inter block and the first weighting factor and a multiplication of the second inter block and the second weighting factor.) [Puri: para 0363]  (i.e.  The affine model may be sufficient for many cases and can allows global compensation for motion of types such as translation, zoom, shear, and rotation) [Puri: para 0146] or the normalized primary reference block (i.e. The first and second inter blocks may be 4x4 blocks. The numberof coefficients may include 4 or more coefficients and the first weighting factor may be 4 and the second weighting factor may be 0. The number of coefficients may include 0 coefficients, the reference frame may be a super resolution reference frame and the first weighting factor may be 1 and the second weighting factor may be 3. To generate the blended inter block may include the graphics processing unit being configured to add and normalize a multiplication of the first inter block and the first weighting factor and a multiplication of the second inter block and the second weighting factor.) [Puri: para 0363] is larger than the predefined value  (i.e.  ) [Puri: para 0148].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen and Li with Puri to program the processor to implement the content adaptive super resolution prediction method of Puri.  
Therefore, the combination of Chen and Li with Puri will enable the video coding system to provide improved video coding prediction which in tum reduces prediction error and improving the overall video coding efficiency [Puri: para. 0039].

Regarding claim 9, Chen meets the claim limitations as set forth in claim 8.Chen further meets the claim limitations as follow.
The method of Claim 8 (i.e. A method of motion compensation) [Chen: para 0039],
wherein the predefined value is selected depending on the inter prediction direction (i.e. When video block Db is close to the frame boundaries, as indicated by video block 62, frame partition unit 50 compares the location of video block 62 with a predetermined threshold TH, splits the block partitions into subblocks 620 and 622, when the location of video block 62 exceeds predetermined threshold TH, and motion compensation unit 52 performs motion compensation on the split subblocks 620 and 622 to produce the reconstructed current block 62.) [Chen: para 0038]; (i.e. wherein the video block has a predetermined block dimension, and the integrated circuit further comprising a partition unit, coupled to the controller, partitioning the video block into sub-blocks with sub-block dimension less than the predetermined block dimension and performing motion compensation on the subblocks during the split restricted MV clipping mode, when the video block is on the frame boundary of the video frame) [Chen: claim 21]). 
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488